Citation Nr: 1726801	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, L5-S1, prior to June 27, 2011, and in excess of 20 percent since that date. 

2.  Entitlement to an initial compensable rating for left knee patellofemoral pain based on the limitation of motion prior to June 27, 2011, and in excess of 10 percent since that date. 

3.  Entitlement to an initial compensable rating for right knee status post anterior cruciate ligament reconstruction with degenerative changes based on limitation of motion prior to June 27, 2011, and in excess of 10 percent since that date. 

4.  Entitlement to a separate compensable rating for right knee instability prior to June 27, 2011.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008. 

This matter is on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was remanded by the Board of Veterans' Appeals (Board) in May 2011 and March 2014 for further development and was ultimately denied by the Board in a subsequent decision in October 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims which, in a July 2015 Order, vacated the Board's decision and remanded the appeal for further development.  In October 2015, the appeal was again remanded by the Board for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In October 2015, the Board remanded the Veteran's claims in order to provide the Veteran with VA examinations.  In a letter dated June 23, 2016, the RO asked the Veteran to respond and provide his availability to report for his examinations.  The Veteran did not respond to this letter.  As a result, no examinations were scheduled by the RO.  An internal VA document dated August 15, 2016 indicates that the Veteran "failed to RSVP" for his examinations.  In the September 2016 supplemental statement of the case, it was noted that the Veteran "failed to RSVP" to schedule his examinations with the Orlando VA Medical Center.  This was taken as a failure to report to a scheduled VA examination, and the claims were returned to the Board.  

There is no legal provision regarding the establishment of an "RSVP" for purposes of scheduling required examinations.  Instead, a written notice should have been dispatched to the Veteran as to the time, date, and location of the scheduled examinations. 

The Veteran has a duty to report at the scheduled time and place and to actively participate in the development of the claims (unless good cause for the absence has been shown), but the Veteran was never given the opportunity to do so.  Accordingly, the Board will provide the Veteran with an additional opportunity to participate in the examinations.  Thus, a remand for new examinations is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected bilateral knee disabilities. In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history and an examination of the Veteran, the VA examiner should, with respect to each knee:

a.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

b.  Indicate whether there is recurrent subluxation or instability of the bilateral knees, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.

c.  Indicate whether there is any frequent episodes of "locking," pain, and effusion in the joints due to the injuries to the cartilage of the bilateral knees.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected lumbar spine disability.  

All indicated tests, including X-rays and range of motion studies, in active motion, passive motion, weight-bearing and non-weight-bearing, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the lumbar spine upon flexion, extension, bilateral lateral flexion, and/or bilateral lateral rotation. 

The examiner must also indicate whether, and to what extent, the Veteran suffers from "painful disc episodes."  In so doing, the examiner should state whether the Veteran experiences incapacitating episodes due to his low back disability and the frequency of those attacks.  The examiner should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

4.  Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

